DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment March 11, 2022, in which claims 1-10, 12-20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 12-20 in light of the 35 USC 112 rejection have been considered but are moot in view of new ground of rejection necessitated by amendment.
Remark
Applicant asserted that the recited claims 1, 12 and 17 “receiving, by a regular expression generator comprising one or more processors, a first input data that is divided into first fragment of the first input data, a second fragment of the first input data and a third fragment of the first input data;
receiving, by the regular expression generator, a second input data that is divided into a first fragment of the second input data, a second fragment of the second input data, and a third fragment of the second input data;
receiving, by the regular expression generator, a first selection of the first fragment of the first input data, receiving, by the regular expression generator, a second selection of the first fragment of the second input data;
aligning, by the regular expression generator, the first fragment of the first input data with the first fragment of the second input data; and
generating a first regular expression for data in the first fragment of the first input data and data in the first fragment of the second input data based on the alignment of the first fragment of the first input data with the first fragment of the second input data” is disclosed in specification, paragraphs [0324]-[0338].
After further reviewed applicant’s arguments in light of the cited specification, it is conceivable that the recited claimed limitation fails to detail the subject matter set forth in the specification. In particular, the specification, FIG. 52 recites a first input data “Jane Doe” and second input data “David William Jr”, divides the first and second input data into tree fragments, wherein the first input data “Jane Doe” has fragment [Jane] (5211), and fragment [Doe] (5210) and fragment [blank] (5212); and wherein the second input data “David Williams Jr”, has fragment [David] (5221), fragment [Williams] (5220), and fragment [Jr] (5222).
Selects a first name “[Doe] (5210)” from the first input data “Jane Doe”, and a first name “[Williams] (5220)” second input data “David Williams Jr”. (see the table below).
[Jane] (5211)
[Doe] (5210)
[blank] (5212)


[David] (5221)
[Williams] (5220)
[Jr] (5222)


Wherein a first regex [5231] is generated for all the “before the highlight” fragments {[Jane] (5211) and [David] (5221)), a second regex [5232] is generated for the “on the highlight” fragments {[Doe] (5210) and [Williams] (5220)}, and a third regex [5233] is generated for the after the highlight” fragments {[blank] (5212) and [Jr] (5222)}, wherein the spans for the three regex are concatenated, instead of concatenating the three resulting regex together, determines a longest common subsequence for the three spans that were concatenated, and outputs the before the highlight span, the on the highlight span, and the after the highlight span.
Therefore the features of claims 1, 12 and 17 is unsupported in the original specification, as identified by the Applicant, paragraphs [0324]-[0338]. In order to be consistent with the original specification, Applicant is advised to amend the claims to in respect to the description provided in the original specification and fig.52 and fig.55. Should further clarification is required by the Applicant, the examiner is welcome a phone interview the would expertise the prosecution of the instant application.

The combination of Wang and Arslan fails to disclose the claimed “receiving, by a regular expression generator comprising one or more processors, a first input data that is divided into first fragment of the first input data, a second fragment of the first input data and a third fragment of the first input data; receiving, by the regular expression generator, a second input data that is divided into a first fragment of the second input data, a second fragment of the second input data, and a third fragment of the second input data; receiving, by the regular expression generator, a first selection of the first fragment of the first input data, receiving, by the regular expression generator, a second selection of the first fragment of the second input data; and aligning, by the regular expression generator, the first fragment of the first input data with the first fragment of the second input data”. Therefore the 35 USC 103 rejection set forth in the last office action has been withdrawn.

Information Disclosure Statement
The information disclosure statement filed ON March 1, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. claims 1, 12, and 17 recites “receiving, by a regular expression generator comprising one or more processors, a first input data that is divided into first fragment of the first input data, a second fragment of the first input data and a third fragment of the first input data;
receiving, by the regular expression generator, a second input data that is divided into a first fragment of the second input data, a second fragment of the second input data, and a third fragment of the second input data;
receiving, by the regular expression generator, a first selection of the first fragment of the first input data, receiving, by the regular expression generator, a second selection of the first fragment of the second input data;
aligning, by the regular expression generator, the first fragment of the first input data with the first fragment of the second input data; and
generating a first regular expression for data in the first fragment of the first input data and data in the first fragment of the second input data based on the alignment of the first fragment of the first input data with the first fragment of the second input data”.
Applicant asserted that the features of claim 1 is supported by the original disclosure, paragraphs [0324]-[0338]. After further reviewed applicant’s arguments in light of the cited specification, it is conceivable that the recited claimed limitation fails to detail the subject matter set forth in the specification. In particular, the specification, FIG. 52 recites a first input data “Jane Doe” and second input data “David William Jr”, divides the first and second input data into tree fragments, wherein the first input data “Jane Doe” has fragment [Jane] (5211), and fragment [Doe] (5210) and fragment [blank] (5212); and wherein the second input data “David Williams Jr”, has fragment [David] (5221), fragment [Williams] (5220), and fragment [Jr] (5222);





Selects a first name “[Doe] (5210)” from the first input data “Jane Doe”, and a first name “[Williams] (5220)” second input data “David Williams Jr”. (see the table below).
[Jane] (5211)
[Doe] (5210)
[blank] (5212)


[David] (5221)
[Williams] (5220)
[Jr] (5222)


Wherein a first regex [5231] is generated for all the “before the highlight” fragments {[Jane] (5211) and [David] (5221)), a second regex [5232] is generated for the “on the highlight” fragments {[Doe] (5210) and [Williams] (5220)}, and a third regex [5233] is generated for the after the highlight” fragments {[blank] (5212) and [Jr] (5222)}, wherein the spans for the three regex are concatenated, instead of concatenating the three resulting regex together, determines a longest common subsequence for the three spans that were concatenated, and outputs the before the highlight span, the on the highlight span, and the after the highlight span.
Therefore the features of claim 1 is unsupported in the original specification, as identified by the Applicant, paragraphs [0324]-[0338]. In order to be consistent with the original specification, Applicant is advised to amend the claims to in respect to the description provided in the original specification and fig.52 and fig.55. Should further clarification is required by the Applicant, the examiner is welcome a phone interview the would expertise the prosecution of the instant application.
The dependent claims 2-11, 13-16 and 18-20 are rejected for incorporating the deficiency of their respective claims by dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8843508 B2 (involved in matching of a regular expression in an input string. A system first identifies a number of substrings (k) in a regular expression of length (m)).
US 20110153641 (involved in identifying a number of substrings in a regular expression of length and receiving a stream of start states for each substring generated according to a regular expression matching process).
US 7814111 B2 (involved in using in data normalization and standardization in order to transform the contents of description type fields into an aggregate of structured attribute values.
US 20050273450 (involved in disambiguating between overlapping matches found in data files, using trailing context regular expressions, removing stall states from state machines, selecting between a plurality of sets of regular expressions, analyzing multiple data files concurrently, analyzing portions of a single data file concurrently, representing state machines using instructions representative of transitions between states, and using virtual terminal instructions).
US 20060062468 (involved in recognizing and inputting handwritten mathematical expressions into a computer by providing part of a multi-path framework).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 16, 2022